DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, at line 5, after the phrase “each user”, the following phrase has been inserted 
--“of a group of user’s participating in a blockchain”--
In claim 1, at line 9, the phrase “a blockchain” has been deleted and replaced with the phrase:  --the blockchain--

The following is an examiner’s statement of reasons for allowance: The closest prior art is:
Anteniese et al. (US 2017/0338957) which teaches: A system includes circuitry for rewriting blockchains in a non-tamper-evident or tamper-evident operation using a key secret held by a trusted party. The blockchains may include a series of blocks secured by a chameleon hash that may prevent non-tamper-evident rewrites by non-trusted parties that are not in possession of the key secret. Rewrite circuitry of the system may determine randomness data from the chameleon hash and altered data from a rewrite. The randomness data may be written to the randomness field of a block overwritten with the altered data such that the block remains coding-consistent with the chameleon hash and other blocks in the blockchain – see abstract.
Krawczyk et al. (US 6,108,783) which teaches: A method for providing a digital signature, "chameleon signatures", which provide the signer of a digital signature exclusive control to disclose the contents of the signed information to third parties. The signatures are closely related to "undeniable signatures", but allow for simpler and more efficient realizations. The method is essentially non-interactive requiring no communication between sender and receiver and do not involve the design and complexity of zero knowledge proofs on which traditional undeniable signatures are based. The method employs a combination of standard digital signing methods with a unique hash functions. These hash functions are characterized by the non-standard property of being collision resistant for the signer but collision tractable for the recipient – see abstract.
Medvedeva et al. (US 2020/0371965) which teaches: In some redaction evident implementations, a single blockchain may include a plurality of chains. For example, a redaction-evident blockchain can include a chain based on the write-locked chain, e.g., a hash function that lacks a key secret or a hash function for which the key secret is unknown, and another chain based on a rewritable blockchain, e.g., a chameleon hash or other rewrite supporting integrity code. In an implementation with write-locked and rewritable chain, if both the write-locked and rewritable chains are intact, then there was no redaction and the blocks are original. If the write-locked chain is broken and the rewritable chain is intact, then there was a redaction by a trusted entity. However, if the rewritable chain is broken, then there was an edit to the blockchain by an untrusted entity and the blockchain may be invalidated. In some cases, if the rewritable chain is broken, the blockchain may be invalidated regardless of the state of the write-locked chain. Accordingly, in such cases, the integrity of the blockchain is ensured by the rewritable chain while the write-lock chain acts as a detection mechanism. Thus, in blockchains supporting rewrites with scar evidence, the validity of the blockchain is logically separated from the creation of a record of tamper – see [0057].

However, the prior art does not teach the invention as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA C LEWIS/Primary Examiner, Art Unit 2495